Citation Nr: 0519736	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to April 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In its current status, the case 
returns to the Board following completion of development made 
pursuant to its August 2004 remand.  

During the course of this appeal, the veteran has made 
several statements indicating he is totally disabled.  This 
issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The low back disability is productive of no more than 
moderate limitation of motion and no more than moderate 
intervertebral disc syndrome without evidence of severe 
lumbosacral strain; the veteran does have X-ray evidence of 
osteoarthritic changes, but does not have listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion, or abnormal mobility on 
forced motion.  

3.  The veteran's flexion ranges from 60 to 40 degrees, 
without no ankylosis, significant neurological findings, 
bowel or bladder dysfunction or evidence of incapacitating 
episodes of intervertebral disc syndrome of at least four 
weeks over a 12-month period.  

4.  Functional loss due to pain and stiffness is not 
equivalent to more than moderate limitation of motion or 40 
to 45 degrees of flexion in the thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back disability have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 
5292, 5293, 5295 (in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, Code 5292, 5293, 5295 (prior to September 
26, 2003); Codes 5235 to5243 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Contentions
The veteran and his representative contend that the clinical 
evidence shows that the veteran has pain, stiffness, an 
antalgic gait, a significant reduction in normal range of 
motion in the low back.  The veteran has also described 
involuntary shaking of the legs.  The veteran reported that 
he has daily pain from 3 to 4 on a scale of 1 to 10 and 
stated that activity can cause pain to increase to level 8.  
The veteran has submitted diagrams providing details about 
the nature and extent of his pain.  The veteran has provided 
numerous arguments regarding his estimation of the adequacy 
of medical examinations as well.  In particular, he expressed 
dissatisfaction with the most recent VA examination.  Also, 
he mentioned that he did not see a physician every time that 
he experienced an episode requiring bed rest.  In essence, he 
contends that he cannot afford to go to the doctor every time 
that he has and episode.  On these bases, the veteran and his 
representative contend that the disability picture more 
nearly approximates that of the next higher evaluation.  

The veteran reports that as a result of service-connected 
disabilities, his activities are limited.  He notes that he 
is no longer able to walk a mile a day, but is limited to 
6/10 of a mile once or twice a week due to pain in the spine 
and lower extremities.  Symptoms in the spine also affect the 
veteran's ability to drive, perform yard work and accomplish 
household chores, and to conduct his former occupational 
activities as an onsite project manager.  In this position, 
the veteran was overseeing a computer support and training 
services contract.  The squatting, bending, crawling, 
reaching overhead, lifting and carrying required at work 
produce intense pain.  This job ended in 2004 due to 
termination of contract.  

The Board has reviewed all pertinent evidence of record 
including clinical records, statements from the veteran and 
statements from the veteran's family and acquaintances.  In 
particular, a statement from the veteran's coworker S.M. 
indicates a personal knowledge of the veteran's chronic back 
pain.  A statement from the veteran's wife is to the effect 
that she was aware of a protracted history of back pain over 
their 29 years of marriage.  Because of pain, the veteran has 
difficulty with bending, stooping, lifting, carrying heavy 
objects, climbing stairs.  As a consequence, he is unable to 
maintain their automobile, perform housework or do yard work 
or any other activity that requires, bending and squatting.  
The veteran's oldest son also provided a description of the 
veteran's limitations due to service-connected disability.  
This statement essentially echoed the assertions made by the 
veteran's wife regarding the veteran's difficulty with 
maintaining the automobile and yard work and also indicated 
that the veteran cannot walk, ride his bicycle, fish or hunt 
as much as he used to in former years.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

The schedule for rating spine disabilities was revised, 
effective September 26, 2003.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  The formula for rating intervertebral 
disc syndrome was revised as well, effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine) (in effect prior to September 23, 
2002), severe limitation of motion warrants a 40 percent 
evaluation and moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation.  

The Board has also evaluated the veteran's condition under 
38 C.F.R. § 4.71a, Diagnostic Codes 5293 (intervertebral disc 
syndrome) and 5295 (lumbosacral strain) (in effect prior to 
September 23, 2002).  Under Diagnostic Code 5293, severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  

Under the old Diagnostic Code 5295, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending and loss 
of lateral spine motion, unilaterally, in the standing 
position, warrants a 20 percent evaluation.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002), which provides a 50 percent evaluation if 
ankylosis of the lumbar spine is unfavorable and a 40 percent 
evaluation if favorable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted, with incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months, a 20 percent evaluation is 
warranted.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were revised 
again effective September 26, 2003.  Under these regulations, 
the back disability is evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The new criteria applies with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  
When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

Under the criteria effective today, the VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  The VA is to round each range of 
motion measurement to the nearest five degrees.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months, a 20 percent evaluation is warranted.  

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment must 
be evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).  

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the most recent rule indicates that the notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

When examined by VA in August 2001, the veteran demonstrated 
forward flexion to 40 degrees, lateral flexion to 15 degrees 
and rotation to 30 degrees during the August 2001 VA 
examination.  No value pertaining to backward extension was 
recorded at that time.  The examiner noted that the veteran 
could obtain 50 degrees of forward flexion with marked 
discomfort.  

The report of the August 2001 VA neurological examination 
shows that the veteran reported having low back pain that 
radiated down into the right hip and right knee.  The 
examination revealed a normal sensory examination to pin 
prick and vibration, normal motor examination with 4-/5 of 
right hip flexion.  Reflexes were +3 in the upper 
extremities, +4 in the lower extremities and +3 in the 
Achilles, bilaterally.  There was unsustained ankle clonus, 
and plantar responses were neutral.  The examiner noted that 
the veteran had a marked degree of hyperreflexia suggesting 
possible spinal canal stenosis with some compression of the 
spinal cord.  Spine films were recommended.  

X-ray films obtained in August 2001 showed mild to moderate 
narrowing involving the L5-S1 interspace.  The height of the 
other intervertebral disc spaces and vertebral bodies were 
unremarkable.  The diagnosis was chronic low back pain due to 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  An addendum added in October 2001 
shows that the magnetic resonance imaging (MRI) of the lumbar 
spine was remarkable for mild degenerative changes.  

The veteran was examined in September 2002, and that 
examination report reflects that the examiner reviewed the 
veteran's claims folder.  On examination, the veteran 
demonstrated forward flexion to 45 degrees; extension 
backwards to 15 degrees and lateral bending to 20 degrees, 
bilaterally.  No value was recorded for rotation.  Also, the 
veteran showed that deep tendon reflexes were markedly 
hyperactive in both knees and ankle, that there was no clonus 
that there was no weakness and no sensory loss was observed.  
The examiner noted numerous "nonanatomic" responses, and 
the examiner stated that it was difficult to evaluate the 
significance of the positive straight leg-raising test on the 
right or the range of motion demonstrated.  There was no 
evidence of a neurological deficit and no evidence of a 
ruptured disc revealed on the MRI.  The examiner in September 
2002 noted that the claims folder was reviewed and no 
objective evidence of weakness, incoordination, fatigability 
or loss of motion could be discerned.  The examiner stated 
that an estimation of range of motion or functional capacity 
during flare-ups could not be determined.  

The veteran underwent a VA examination in August 2004.  The 
report of the examination reflects that the examiner had the 
opportunity to review the veteran's claims folder.  At that 
time, it was noted that the veteran had been working as a 
computer support technician.  He was unemployed, as his 
contract had expired.  Previously, from 1987 to 1998, he 
worked in management and did not have to do any manual labor.  
The veteran reported that he walked a mile and a half every 
day and mowed two acres of lawn once or twice a week.  The 
latter activity took about an hour and 45 minutes to two 
hours.  The veteran reported that he attended to household 
chores on a regular basis.  He denied having any severe 
episodes of lower back pain that required any physician to 
prescribe bed rest.  The veteran reported that he experienced 
stiffness in the back and pain in the knees after sitting 20 
to 30 minutes.  He also reported pain going from the front of 
the thighs to the knees.  When standing, the front of his 
thighs are painful for a few minutes.  Pain is normally 4 on 
a scale from 1 to 10, except with activity when he 
experiences pain at the level of 8 or 9.  Pain is relieved by 
use of Robaxin; however, the veteran reported that he started 
noticing stiffness.  He denied having sensory symptoms or any 
bowel or bladder dysfunction.  

At that August 2004 VA examination, the veteran was observed 
to stand 5 feet 8 inches tall and to weigh 196.6 pounds.  He 
was noted to have an antalgic gait, favoring the right knee 
on physical examination.  The examiner noted a scoliosis with 
convexity to the right.  The veteran's balance was normal, 
and he was able to walk on his heels and toes.  The veteran 
was able to squat and rise easily and without assistance or 
additional pain.  He asserted that he was able to walk on his 
heels and toes as well.  He reported that he did have a 
problem when he had to bend several time or for extended 
periods as he was required to do when he was installing 
computers.  The veteran was not observed to have any problem 
with putting on or taking off his shoes.  He used another 
chair to prop his feet up and reached to tie his shoelaces.  
The veteran was also able to climb on and off the examination 
table.  

The examination of the throacolumbar revealed no paraspinal 
tenderness.  The veteran pointed to areas of pain in the 
region of the L4, L5 and the S1 in the area of midline.  The 
veteran was observed to perform forward flexion to 60 
degrees, initially.  Repetitive motion decreased his 
performance to 45 degrees.  The examiner considered this to 
be inconsistent with the veteran's routine activities.  His 
extension and bilateral lateral flexion were 25 degrees and 
were unaffected by repetitive motion.  Rotation was to 40 
degrees on each side.  The examiner noted, however, that with 
repetitive motion, rotation was limited to 20 degrees by what 
seemed to be a poor effort on the part of the veteran.  
Straight leg raising tests were performed in a sitting 
posture, and where negative bilaterally for any neurological 
symptoms or radicular symptoms.  

The examiner noted that the veteran's leg shook inexplicably 
while he was seated.  Straight leg raising tests produced 
pain in the lower back without evidence of radicular 
symptoms.  The examiner did not observe any guarding or 
muscle spasm.  Deep tendon reflexes were 2+ and symmetrical 
in both extremities.  The knees were hyperreflexic, and 
reflexes in the ankles was 2+.  Manual muscle strength in the 
lower extremities was normal, and the sensory function 
examination to pin prick indicated subjective dullness 
throughout the right side of he body from the neck to the 
foot when compared to the left side.  The examiner noted, 
however, that the result on the right side were still intact 
for sharpness.  The veteran had subjective dullness on both 
feet.  There was no evidence of atrophy.  

The August 2004 examination report shows that the veteran was 
independent in his activities of daily living, that he 
ambulated without devise, albeit with an antalgic gait, 
favoring the right lower leg.  The leg length measurements 
were symmetrical.  The examiner expressly noted that the 
"DeLuca provisions" could not be delineated clearly with 
any medical degree of certainty, however, it was observed 
that during acute exacerbations, the veteran could 
demonstrate an increase in the reduction of his range of 
motion.  The examiner noted that the extent of functional 
limitation could not be estimated without resorting to 
speculation.  

The veteran was noted to have degenerative joint disease of 
the lumbosacral spine with obesity and chronic low back pain.  
The examiner stated that the veteran was unemployed due to 
the expiration of his contract and that a conclusive opinion 
could not be rendered regarding the veteran's employment 
capability  

Analysis
With respect to limitation of motion, the Board observes that 
the veteran has demonstrated forward flexion to 60 degrees on 
the most recent VA examination.  Other findings in 2001 and 
2002 examinations show that the veteran had forward flexion 
motion ranging from 40 to 50 degrees, albeit with pain.  
These findings are consistent with no more than moderate 
impairment of the veteran's range of motion.  Thus, the 
clinical record does not support a higher disability rating 
under the provisions applicable to limitation of motion in 
effect prior to September 23, 2002.  

Moreover, the Board observes that the revised rating criteria 
do not provide for a higher rating based on limitation of 
motion under the current facts.  The veteran has not 
demonstrated a forward flexion of 30 degrees or less or a 
combined range of motion of that would result in a higher 
rating.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(ankylosis of the lumbar spine) (in effect prior to September 
23, 2002) and under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5242 (2004).  In the veteran's case, however, ankylosis is 
not currently shown.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is able to move his low back, albeit with some 
limitation, so it is clearly not ankylosed.  Consequently, a 
higher evaluation for ankylosis is not warranted under either 
version of the law.  

Turing to the matter of intervertebral disc syndrome, the 
Board observes that severe symptoms with recurrent attacks 
and intermittent relief are not demonstrated.  At the 
September 2002 examination, the examiner did not observe 
weakness, sensory loss or any other type of neurological 
deficit objectively.  The veteran denied having any bowel or 
bladder dysfunction.  The examiner noted that there was no 
evidence of a ruptured disc on the previous MRI.  Likewise, 
the most recent VA examination ruled out any evidence of 
neurological or radicular symptoms.  There has been no 
evidence of muscle spasm or an absent ankle jerk.  No more 
than moderate intervertebral disc syndrome has been 
demonstrated.  Consequently, the record does not support a 
higher evaluation for intervertebral disc syndrome under the 
provisions in effect prior to September 2002.  

Likewise, the veteran has not described any incapacitating 
episodes.  The examiner in the August 2004 VA examination 
report stated that the veteran expressly denied having any 
episodes requiring a physician to order bed rest.  The 
veteran has explained that he cannot afford to go to the 
doctor every time he has he has increased symptoms.  He is 
advised, however, that without evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a higher 
evaluation is not warranted for intervertebral disc syndrome 
under the criteria in effect since September 2002.  

The veteran has been evaluated under diagnostic code 5295 as 
well for lumbar strain.  There is however no evidence of 
positive Goldthwait's sign or marked limitation of forward 
bending in the standing position.  Although there is X-ray 
evidence of osteoarthritic changes, narrowing and 
irregularity of the joint space L5-S1, there is no evidence 
of loss of lateral motion or evidence of abnormal mobility on 
forced motion.  Consequently, the criteria for the next 
higher evaluation of 40 percent have not been satisfied under 
the criteria pertaining to lumbar strain in effect prior to 
September 23, 2002.  

The veteran's clinical records show that the predominant 
features of the low back disability picture are pain, 
stiffness and subjective weakness or lack of endurance with 
repetitive movement.  At the September 2002 examination, the 
examiner did not observe any weakness or sensory loss due to 
the veteran's service-connected disability.  Also, the 
examiner noted that nothing in the claims folder to indicate 
any objective evidence of weakness, incoordination, 
fatigability or loss of motion could be discerned.  

While the Board must consider the effect of the veteran's 
pain when making a rating determination, and has done so in 
this case, the rating schedule does not provide a separate 
rating for pain in this case.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  

At the August 2004 VA examination, the veteran stated that 
his pain is normally 4 on a scale from 1 to 10, except with 
activity when he experiences pain at the level of 8 or 9.  
Pain is relieved by use of Robaxin; however, the veteran 
reported that he started noticing stiffness.  The veteran 
reported that he walked a mile and a half every day and mowed 
two acres of lawn once or twice a week and stated that he 
attended to household chores on a regular basis.  As noted 
above, the veteran reported the currently he is not able to 
walk more than a fraction of a mile once or twice a week.  
With medication, the veteran's functional loss is not shown 
to be productive of severe limitation motion or a forward 
flexion from 30 degrees or less.  Consequently, he has not 
demonstrated the functional loss due to pain that is 
equivalent to an evaluation in excess of 20 percent for his 
low back disability.  

The positive and negative evidence is not in relative 
equipoise in relation to the veteran's entitlement to an 
evaluation in excess of 20 percent for his service-connected 
low back disability.  The veteran's service-connected 
disability is not productive of severe limitation of motion, 
severe intervertebal disc syndrome or severe lumbosacral 
strain.  As a result the criteria are not satisfied for a 
40 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (in effect prior to September 26, 2003) and 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to 
September 23, 2002).  There is no evidence forward flexion 
limited to 30 degrees, of ankylosis or combined range of 
motion that would result in a higher rating.  38 C.F.R. 
§ 4.71a, Codes 5285 and 5286.  Consequently, the 
preponderance of the evidence does not support an evaluation 
in excess of 40 percent under the rating criteria in effect 
prior to the September 2003 amendments to the schedule for 
rating spine disabilities.  

In addition, the service-connected disability picture is not 
shown to be productive of limitation of flexion to 30 degrees 
or less, ankylosis or of any incapacitating episodes.  
38 C.F.R. § 4.71a, Codes 5235 and 5243 (2004).  Consequently, 
a rating in excess of 20 percent is not warranted under the 
amended criteria.  In view of the foregoing, the 
preponderance of the evidence supports a 20 percent rating 
for service-connected degenerative disc disease of the 
lumbosacral spine.  

Extraschedular ratings

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, supra.  Consequently, the Board will consider whether 
this case warrants the assignment of an extraschedular 
rating.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The schedular ratings are not inadequate, and there is no 
evidence of an exceptional disability picture in this case.  
The veteran has not required frequent hospitalizations and 
has not shown that he requires routine therapy or outpatient 
treatment that would result in a disruption of his daily 
routine to an inordinate degree.  

The Board finds it conceivable that low back limitation of 
motion and pain, stiffness and subjective weakness would have 
a negative impact on the industrial activities.  In 
particular, the veteran has described difficulty with bending 
and stooping to perform his duties as a computer technician.  
The Board, however, is not convinced that the low back 
disability is productive of marked interference with the 
veteran's employment.  The veteran is advised that a 20 
percent rating is reflective of degree of disablement 
produced by the service-connected lumbosacral spine 
disability.  Consequently, a higher rating is not warranted 
on extraschedular grounds.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for an increased rating for residuals of 
a fracture of the left clavicle.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the May 2001 letter that pertained to and 
increased rating.  The RO afforded the veteran details about 
the sources of evidence that might show his entitlement.  
Specifically, the veteran was informed of the allocation of 
burdens of obtaining the needed information.  He was asked to 
tell VA about any other information or evidence he wanted it 
to get for him.  

The Board observes that the RO specifically provides 
information concerning how the veteran could prevail on his 
claim for an increased rating.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise him that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the VA 
evaluation and records and associated reports of treatment 
with the veteran's claims folder.  The Board observes that 
the veteran has suggested that the VA examinations, 
particularly the most recent one were inadequate.  The Board 
observes, however that the three VA examinations provided in 
connection with the veteran's claim for an increased rating 
have provided sufficient evidence to address the rating 
criteria pertaining to spine conditions.  In view of the 
foregoing, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, the 
veteran is not be prejudiced by the Board's proceeding to the 
merits of the claim. 


ORDER

An increased rating for a low back disability, currently 
evaluated as 20 percent disabling is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


